Exhibit 10.2

DDR CORP.

PERFORMANCE-BASED RESTRICTED SHARE UNITS AWARD MEMORANDUM

 

 

1.Holder:

[PARTICIPANT NAME] (the “Holder”)

2.Plan:

DDR Corp. 2012 Equity and Incentive Compensation Plan (the “Plan”)

3.Date of Grant:

[Date] (the “Date of Grant”)

4.Number of Performance-Based Restricted Share Units:

[# PERFORMANCE-BASED RSUS]

5.Purchase Price:

$0

6.Performance Period

[PERFORMANCE PERIOD] (the “Performance Period”)

 

Additional provisions regarding the earning and payment of the performance-based
Restricted Share Units subject hereto (the “PRSUs”), and other terms and
conditions of the PRSUs, are specified in the attached Performance-Based
Restricted Share Units Terms (the “Agreement”).  Capitalized terms not defined
in this Performance-Based Restricted Share Units Award Memorandum (the “Award
Memorandum”) shall have the meaning as defined in the Agreement, or if not
defined therein, in the Plan.

 

 

ACCEPTANCE OF AWARD

 

I accept the PRSUs granted to me on the Date of Grant as specified in this Award
Memorandum, and I agree to be bound by the terms and conditions of the Award
Memorandum, the Agreement and the Plan.

 

 

DDR CORP., an Ohio corporationHOLDER

 

 

By: ___________________________________________________

       Name:Name:  

       Title:




 

--------------------------------------------------------------------------------

 

PERFORMANCE-BASED RESTRICTED SHARE UNITS TERMS

 

 

DDR Corp., an Ohio corporation (the “Company”), has granted to the Holder named
in the Award Memorandum the number of PRSUs set forth in the Award Memorandum
effective as of Date of Grant specified in the Award Memorandum.  Subject to the
degree of attainment of the Management Objectives described in Section 3 of
these terms and conditions (the “Agreement”), as approved by the Committee and
distributed to the Holder (the “Statement of Management Objectives”), the Holder
may earn a percentage of the PRSUs as described in the Statement of Management
Objectives.  Each PRSU shall then represent the right of the Holder to receive
one Common Share subject to and upon the terms and conditions of this
Agreement.  The PRSUs have been granted pursuant to the Plan and are subject to
all provisions of the Plan and the Award Memorandum, which are hereby
incorporated herein by reference, and to the following provisions of this
Agreement (capitalized terms not defined in this Agreement shall have the
meaning as defined in the Award Memorandum, or if not defined therein, in the
Plan):

 

 

1.

Payment of PRSUs.  The PRSUs will become payable in accordance with the
provisions of Section 6 of this Agreement if the Restriction Period lapses and
the Holder’s right to receive payment for the PRSUs becomes nonforfeitable
(“Vest,” “Vesting” or “Vested”) in accordance with Section 3 and Section 4 of
this Agreement.

 

2.

PRSUs Not Transferrable.  Subject to Section 16 of the Plan, neither the PRSUs
evidenced hereby nor any interest therein or in the Common Shares underlying
such PRSUs shall be transferable prior to payment to the Holder pursuant to
Section 6 hereof other than by will or pursuant to the laws of descent and
distribution, or pursuant to a qualified domestic relations order (as defined in
the Code or the Employee Retirement Income Security Act of 1974, as amended).

 

3.

Vesting of PRSUs.

 

(a)

Subject to the terms and conditions of Section 4 and Section 5 of this
Agreement, the PRSUs will Vest on the basis of the relative achievement of the
Management Objectives described in the Statement of Management Objectives
approved by the Committee for the PRSUs for the Performance Period specified in
the Award Memorandum if the Holder is in the continuous employ of the Company or
a Subsidiary from the Date of Grant through the last day of the Performance
Period.

 

(b)

For purposes of this Agreement, the continuous employment of the Holder with the
Company or a Subsidiary will not be deemed to have been interrupted, and the
Holder shall not be deemed to have ceased to be an employee of the Company or a
Subsidiary, by reason of the transfer of the Holder’s employment among the
Company and its Subsidiaries.

 

4.

Alternative Vesting of PRSUs.  Notwithstanding the provisions of Section 3 of
this Agreement, and subject to the payment provisions of Section 6 hereof, the
Holder shall Vest in some or all of the PRSUs under the following circumstances
(to the extent the PRSUs have not been forfeited or previously Vested):

 

(a)

Certain Qualifying Terminations:  If the Holder’s employment with the Company or
any Subsidiary terminates due to termination by the Company or any

2

--------------------------------------------------------------------------------

 

 

Subsidiary without Cause or termination by the Holder for Good Reason, then, on
the date of such termination of employment (notwithstanding anything in the
Statement of Management Objectives to the contrary):  (i) the PRSUs will be
earned on the basis of the relative achievement of the applicable Management
Objectives determined in accordance with Section 3(a), except that the
Performance Period will be deemed to have ended on the date of such termination
of employment; and (ii) the Holder will Vest in the number of PRSUs earned in
accordance with Section 4(a)(i).  PRSUs that Vest in accordance with this
Section 4(a) will be paid as provided for in Section 6 of this Agreement.

 

(b)

Change in Control.

 

(i)

If at any time before the PRSUs have Vested or been forfeited, and while the
Holder is continuously employed by the Company or a Subsidiary, a Change in
Control occurs, then, except to the extent that a Replacement Award is provided
to the Holder in accordance with Section 4(b)(ii) to continue, replace or assume
the PRSUs covered by this Agreement (the “Replaced Award”), on the date of such
Change in Control (notwithstanding anything in the Statement of Management
Objectives to the contrary):  (A) the PRSUs will be earned on the basis of the
relative achievement of the applicable Management Objectives determined in
accordance with Section 3(a), except that the Performance Period will be deemed
to have ended on the date of such Change in Control; and (B) the Holder will
Vest in the number of PRSUs earned in accordance with Section 4(b)(i)(A).  PRSUs
that Vest in accordance with this Section 4(b)(i) will be paid as provided for
in Section 6 of this Agreement.

 

(ii)

For purposes of this Agreement, a “Replacement Award” means an award (A) of the
same type (e.g., performance-based restricted stock units), (B) that has a value
at least equal to the value of the Replaced Award, (C) that relates to publicly
traded equity securities of the Company or its successor in the Change in
Control or another entity that is affiliated with the Company or its successor
following the Change in Control, (D) if the Holder holding the Replaced Award is
subject to U.S. federal income tax under the Code, the tax consequences of which
to such Holder under the Code are not less favorable to such Holder than the tax
consequences of the Replaced Award, and (E) the other terms and conditions of
which are not less favorable to the Holder holding the Replaced Award than the
terms and conditions of the Replaced Award (including the provisions that would
apply for certain qualifying terminations as set forth in Section 4(a) or in the
event of a subsequent Change in Control).  A Replacement Award may be granted
only to the extent it does not result in the Replaced Award or Replacement Award
failing to comply with or be exempt from Section 409A of the Code.  The
determination of whether the conditions of this Section 4(b)(ii) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its reasonable sole discretion.

 

(iii)

If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding PRSUs that at the time of the

3

--------------------------------------------------------------------------------

 

 

Change in Control are not subject to a "substantial risk of forfeiture" (within
the meaning of Section 409A of the Code) will be deemed to be Vested at the time
of such Change in Control.

 

(c)

Certain Other Terminations.  If the Holder’s employment with the Company or any
Subsidiary terminates for any reason following the expiration of the “Contract
Period” provided for under the Employment Agreement (as the same may be extended
from time to time), other than a termination due to death or disability (as
reasonably determined in good faith by the Committee) or a termination by the
Company or a Subsidiary for Cause, and Sections 4(a) and 4(b) are not
applicable, then (notwithstanding anything in the Statement of Management
Objectives to the contrary):  (i) the PRSUs will be earned on the basis of the
relative achievement of the applicable Management Objectives for the entire
original Performance Period determined in accordance with Section 3(a); and (ii)
the Holder will Vest in the number of PRSUs earned in accordance with Section
4(c)(i).  PRSUs that Vest in accordance with this Section 4(c) will be paid as
provided for in Section 6 of this Agreement.

 

5.

Forfeiture of PRSUs.  Any PRSUs that have not Vested pursuant to Section 3 or
Section 4 at the end of the Performance Period will be forfeited automatically
and without further notice after the end of the Performance Period (or earlier
if, and on such date that, the Holder ceases to be an employee of the Company or
a Subsidiary prior to the end of the Performance Period for any reason other
than as described in Section 4).

 

6.

Form and Time of Payment of PRSUs.  Subject to Section 5, the PRSUs (to the
extent Vested) will be payable in Common Shares as follows:

 

(a)

Except as otherwise provided in Section 6(b) or 6(c), payment for Vested PRSUs
will be made no later than [Date].

 

(b)

In the event that PRSUs Vest as provided in Section 4(a), payment for Vested
PRSUs will be made no later than March 15 of the calendar year immediately
following the calendar year in which the Holder’s employment terminates pursuant
to Section 4(a).

 

(c)

In the event that PRSUs Vest as provided in Section 4(b)(i) or 4(b)(iii),
payment for Vested PRSUs will be made no later than March 15 of the calendar
year immediately following the calendar year in which the Change in Control
occurs.

 

7.

Certain Defined Terms.  For purposes of this Agreement, notwithstanding anything
to the contrary in the Plan, the following terms have the following definitions:

 

(a)

“Cause” shall have the meaning ascribed to such term in the Employment
Agreement.

 

(b)

“Employment Agreement” means the Employment Agreement, dated as of March 2,
2017, by and between the Holder and the Company (including any successor
agreement).

 

(c)

“Good Reason” shall have the meaning ascribed to such term in the Employment
Agreement.

4

--------------------------------------------------------------------------------

 

 

8.

Payment of Dividend Equivalents.  With respect to each of the PRSUs covered by
this Agreement, the Holder shall be credited on the records of the Company with
dividend equivalents in an amount equal to the amount per Common Share of any
cash dividends declared by the Board on the outstanding Common Shares during the
period beginning on the Date of Grant and ending either on the date on which the
Holder receives payment for the PRSUs pursuant to Section 6 hereof or at the
time when the PRSUs are forfeited in accordance with Section 5 of this
Agreement.  These dividend equivalents will accumulate without interest and,
subject to the terms and conditions of this Agreement, will be paid in the form
of Common Shares at the same time, to the same extent and in the same manner as
the PRSUs for which the dividend equivalents were credited, based on the Market
Value per Share on the trading day immediately preceding the date of payment.

 

9.

Compensation Recovery.  Notwithstanding anything in this Agreement to the
contrary, the Holder acknowledges and agrees that this Agreement and the award
described herein (and any settlement thereof) are subject to the terms and
conditions of the Company’s clawback policy (if any) as may be in effect from
time to time specifically to implement Section 10D of the Exchange Act and any
applicable rules or regulations promulgated thereunder (including applicable
rules and regulations of any national securities exchange on which the Common
Shares may be traded) (the “Compensation Recovery Policy”), and that applicable
provisions of this Agreement shall be deemed superseded by and subject to the
terms and conditions of the Compensation Recovery Policy from and after the
effective date thereof.

 

10.

Restrictive Covenants.  In the event the Holder breaches any of the restrictive
covenants set forth in the Employment Agreement while such restrictive covenants
are in effect, the Holder will forfeit any right to the PRSUs, to the extent the
PRSUs have not been paid pursuant to Section 6, as of the date of such breach.

 

11.

Compliance with Law.  The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement if the
issuance thereof would result in violation of any such law.

 

12.

Adjustments.  Subject to Section 12 of the Plan, the Committee shall make any
adjustments in the number of PRSUs or kind of shares of stock or other
securities underlying the PRSUs covered by this Agreement, or in the other terms
and conditions of the PRSUs, that the Committee determines to be equitably
required to prevent any dilution or expansion of the Holder’s rights under this
Agreement that otherwise would result from any event listed in Section 12 of the
Plan.

 

13.

Withholding Taxes.  The Holder hereby agrees to pay to the Company, in
accordance with the terms of the Plan, any federal, state or local taxes of any
kind required by law to be withheld and remitted by the Company with respect to
the PRSUs.  The Holder and the Committee hereby agree that such tax obligation,
in whole, will be satisfied by the Company withholding a portion of the Common
Shares otherwise to be delivered with a fair market value equal to the amount of
such taxes.  Additionally, the Company shall have the right to withhold from any
payment of any kind otherwise due to the Holder from the Company, any federal,
state or local taxes of any kind required by law to be

5

--------------------------------------------------------------------------------

 

 

withheld with respect to the award or vesting of the PRSUs so long as such
withholding does not result in any adverse tax consequences under Section 409A
of the Code.

 

14.

No Right to Future Awards or Continued Employment.  The grant of the PRSUs under
this Agreement to the Holder is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards.  The grant of the PRSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law.  No provision of this
Agreement will limit in any way whatsoever any right that the Company or a
Subsidiary may otherwise have to terminate the employment of the Holder at any
time, subject to the terms of the Employment Agreement.

 

15.

Relation to Other Benefits.  Any economic or other benefit to the Holder under
this Agreement or the Plan will not be taken into account in determining any
benefits to which the Holder may be entitled under any profit‑sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

 

16.

Amendments.  Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable to this Agreement;
provided, however, that no amendment will adversely affect the rights of the
Holder with respect to the Common Shares or other securities covered by this
Agreement without the Holder’s consent.  Notwithstanding the foregoing, the
limitation requiring the consent of the Holder to certain amendments will not
apply to any amendment that is deemed necessary by the Company to ensure
compliance with Section 409A of the Code or Section 10D of the Exchange Act.

 

17.

Subject to Plan.  This Agreement is made and the PRSUs evidenced hereby are
granted under and pursuant to, and they are expressly made subject to all of the
terms and conditions of, the Plan, notwithstanding anything herein to the
contrary.  The Holder hereby acknowledges receipt of a copy of the Plan and that
the Holder has read and understands the terms and conditions of the Plan.  In
the event of a conflict between the terms of this Agreement, the Award
Memorandum and the Plan, the terms of the Plan shall govern.  In the event of a
conflict between the terms of this Agreement and the Award Memorandum, the terms
of this Agreement shall govern.

 

18.

Severability.  In the event that one or more of the provisions of this Agreement
or the Award Memorandum is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions of this Agreement or the Award Memorandum, as applicable,
and the remaining provisions of this Agreement and the Award Memorandum will
continue to be valid and fully enforceable.

 

19.

Governing Law.  This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

 

20.

Section 409A of the Code.  To the extent applicable, it is intended that this
Agreement, the Award Memorandum and the Plan comply with or be exempt from the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1)

6

--------------------------------------------------------------------------------

 

 

of the Code do not apply to the Holder.  This Agreement, the Award Memorandum
and the Plan shall be administered in a manner consistent with this
intent.  Reference to Section 409A of the Code is to Section 409A of the
Internal Revenue Code of 1986, as amended, and will also include any regulations
or any other formal guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service.

 

21.

Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the PRSUs and the Holder’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Holder’s consent to participate in the Plan by electronic means.  The Holder
hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

22.

Successors and Assigns.  Without limiting Section 2 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Holder, and the successors and assigns of the Company.

 

23.

Acknowledgements.  By accepting the PRSUs, the Holder hereby:

 

(a)

acknowledges that he/she has received a copy of the Plan and a copy of the
Company’s most recent Annual Report and other communications routinely
distributed to the Company’s shareholders;

 

(b)

accepts this Agreement and the PRSUs granted to him/her under this Agreement
subject to all provisions of the Plan and this Agreement;

 

(c)

represents and warrants to the Company that he/she is acquiring the PRSUs for
his/her own account, for investment, and not with a view to or any present
intention of selling or distributing the PRSUs either now or at any specific or
determinable future time or period or upon the occurrence or nonoccurrence of
any predetermined or reasonably foreseeable event; and

 

(d)

agrees that no transfer of the PRSUs will be made unless the PRSUs have been
duly registered under all applicable Federal and state securities laws pursuant
to a then-effective registration which contemplates the proposed transfer or
unless the Company has received the written opinion of, or satisfactory to, its
legal counsel that the proposed transfer is exempt from such registration.

 

 

7

--------------------------------------------------------------------------------

 

Statement of Management Objectives

This Statement of Management Objectives applies to the PRSUs granted to the
Holder on the Date of Grant and applies with respect to the Performance-Based
Restricted Share Units Terms (the “Agreement”) and the Performance-Based
Restricted Share Units Award Memorandum between the Company and the Holder (the
“Award Memorandum”).  Capitalized terms used in this Statement of Management
Objectives that are not specifically defined in this Statement of Management
Objectives have the meanings assigned to them in the Agreement, the Award
Memorandum or in the Plan, as applicable.  

1.

Definitions.  For purposes hereof:

 

(a)

“Peer Group” means the following entities:  Acadia Realty Trust, Brixmor
Property Group Inc., Federal Realty Investment Trust, Kimco Realty Corporation,
Kite Realty Group Trust, Ramco-Gershenson Properties Trust, Regency Centers
Corporation, Retail Opportunity Investments Corp., Retail Properties of America,
Inc., Urban Edge Properties, and Weingarten Realty Investors.  In terms of
mandatory adjustments to the Peer Group during the Performance Period: (i) if
any member of the Peer Group files for bankruptcy and/or liquidation, is
operating under bankruptcy protection, or is delisted from its primary stock
exchange because it fails to meet the exchange listing requirement, then such
entity will remain in the Peer Group, but RTSR for the Performance Period will
be calculated as if such entity achieved Total Shareholder Return placing it at
the bottom (chronologically, if more than one such entity) of the Peer Group;
(ii) if, by the last day of the Performance Period, any member of the Peer Group
has been acquired and/or is no longer existing as a public company that is
traded on its primary stock exchange (other than for the reasons as described in
subsection (i) above), then such entity will not remain in the Peer Group and
RTSR for the Performance Period will be calculated as if such entity had never
been a member of the Peer Group; and (iii) except as otherwise described in
subsection (i) and (ii) above, for purposes of this Statement of Management
Objectives, for each of the members of the Peer Group, such entity shall be
deemed to include any successor to all or substantially all of the primary
business of such entity at end of the Performance Period.

 

(b)

“Relative Total Shareholder Return” or “RTSR” means the percentile rank of the
Company’s Total Shareholder Return as compared to (but not included in) the
Total Shareholder Returns of all members of the Peer Group, ranked in descending
order, at the end of the Performance Period.

 

(c)

“Total Shareholder Return” means, with respect to each of the Common Shares and
the common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period.  For purposes of calculating Total
Shareholder Return for each of the Company and the members of the Peer Group,
the beginning stock price will be based on the closing price on the trading day
immediately prior to the first day of the Performance Period on the principal
stock exchange on which the stock then traded and the ending stock price will be
based on the closing price on the last day of the Performance Period on the
principal stock exchange on which the stock then trades.

 

--------------------------------------------------------------------------------

 

2.

RTSR Performance Matrix.

From 0% to 200% of the PRSUs will be earned based on achievement of RTSR during
the Performance Period as follows:

 

Performance Level

RTSR

PRSUs Earned

Below Threshold

Below 33rd percentile

0%

Threshold

33rd percentile

50%

Target

55th percentile

100%

Maximum

70th percentile or above

200%

 

3.

Number of PRSUs Earned.  Following the Performance Period, the Committee shall
determine whether and to what extent RTSR goals have been satisfied for the
Performance Period and shall determine the number of PRSUs that shall become
Vested hereunder and under the Agreement on the basis of the following, subject
to Section 4 of this Statement of Management Objectives:

 

(a)

Below Threshold.  If, upon the conclusion of the Performance Period, RTSR for
the Performance Period falls below the threshold level, as set forth in the
Performance Matrix, no PRSUs shall become Vested.

 

(b)

Threshold.  If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the threshold level, as set forth in the Performance
Matrix, 50% of the PRSUs (rounded up to the nearest whole number of PRSUs) shall
become Vested.

 

(c)

Between Threshold and Target.  If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the threshold level, but is less
than the target level, as set forth in the Performance Matrix, a percentage
between 50% and 100% (determined on the basis of straight-line mathematical
interpolation) of the PRSUs (rounded up to the nearest whole number of PRSUs)
shall become Vested.

 

(d)

Target.  If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the target level, as set forth in the Performance
Matrix, 100% of the PRSUs shall become Vested.

 

(e)

Between Target and Maximum.  If, upon the conclusion of the Performance Period,
RTSR for the Performance Period exceeds the target level, but is less than the
maximum level, as set forth in the Performance Matrix, a percentage between 100%
and 200% (determined on the basis of straight-line mathematical interpolation)
of the PRSUs (rounded up to the nearest whole number of PRSUs) shall become
Vested.

 

(f)

Equals or Exceeds Maximum.  If, upon the conclusion of the Performance Period,
RTSR for the Performance Period equals or exceeds the maximum level, as set
forth in the Performance Matrix, 200% of the PRSUs (rounded up to the nearest
whole number of PRSUs) shall become Vested.

4.

Absolute TSR Modifier.  Notwithstanding anything in this Statement of Management
Objectives to the contrary, the number of PRSUs that become Vested pursuant to
Section 3 of this Statement of Management Objectives will be reduced by one
third (1/3) in the event that the Company’s Total Shareholder Return for the
Performance Period is negative.

9